Citation Nr: 0217279	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  02-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an increase rating for bilateral hearing 
loss, presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tara L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Boston, 
Massachusetts which, in pertinent part, denied an increase 
in a 10 percent rating for service-connected bilateral 
hearing loss. 

FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the 
appeal has been obtained.

2.  The veteran's service-connected bilateral hearing loss 
is currently manifested by auditory acuity level II in the 
right ear, and auditory acuity level V in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VA promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  
The Board concludes that discussions as contained in the 
initial rating decision, in the April 2002 statement of the 
case, and a VA letter to the veteran dated in October 2001 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decision and statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In an August 1979 rating decision service connection was 
granted for hearing loss of the left ear, with a 10 percent 
rating.  In a July 1986 decision this rating was reduced to 
0 percent.  In a December 1987 decision service connection 
was granted for hearing loss of the right ear.  In an August 
1989 decision an increased 10 percent rating was granted for 
bilateral hearing loss.

In October 2001 the veteran submitted a claim for an 
increased rating.  He reported treatment at the Boston VA 
Medical Center.  In October 2001 the RO obtained VA medical 
records dated in 2001.  Such records do not relate to 
treatment for hearing loss.  A September 2001 treatment note 
reflects treatment for otitis externa.  The examiner noted 
the condition was resolved.  

At a December 2001 VA audiological examination, the veteran 
complained of bilateral hearing loss and intermittent 
tinnitus.  Audiometric testing revealed pure tone decibel 
thresholds as follows:




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
35
40
55
65
49
LEFT
80
85
110
110
96

His Maryland speech recognition score was 84 percent correct 
in the right ear, and 80 percent correct in the left ear. 
The examiner diagnosed bilateral hearing loss, sensorineural 
in the right ear and mixed in the left ear, and bilateral 
otitis media, resolved.  He stated the right ear has a 
sensorineural hearing loss of a moderate to severe degree 
and the left ear hearing loss is severe to profound.    
     
At a February 2002 private audiological examination, the 
veteran complained of bilateral hearing loss.  He reported 
using hearing aids and stated they were of some benefit.  
Audiometric testing was performed; however, the results were 
not recorded numerically.  His word recognition score was 90 
percent correct in the right ear, and 80 percent correct in 
the left ear.  The examiner indicated a decrease in hearing 
thresholds in both ears since a previous test in 1986.  

By a statement dated April 2002 the veteran reported that he 
has been treated for ear infections and wears hearing aids.  


Analysis

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.

The RO has rated the veteran's bilateral hearing loss as 10 
percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the 
degree of disability from service-connected hearing loss, 
the rating schedule establishes eleven auditory acuity 
levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  38 
C.F.R. § 4.85, Code 6100 (2002). 

A VA audiometry study dated in 2001 shows average decibel 
thresholds (for the four frequencies) and speech 
discrimination scores which correlate to auditory acuity 
numeric designation II in the right ear, and auditory acuity 
numeric designation V in the left ear.  See 38 C.F.R. § 
4.85, Table VI (2002). A numeric designation of II in one 
ear, and a numeric designation of V in the other ear, 
corresponds to a 10 percent evaluation.  See 38 C.F.R. § 
4.85, Table VII, Code 6100 (2002). 

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that no more than a 10 percent 
schedular rating is warranted.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for an increased rating for bilateral hearing loss 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

